DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 7/7/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MATSUDEA (US 20190027092).
Regarding claim 1, MATSUDEA discloses an organic light emitting diode display comprising: 
a substrate (fig 3, 151, para 67); 
a bridge electrode (electrode 83 is at least indirectly on the substrate, see fig 3, para 75) disposed on the substrate; 
a buffer layer (insulating layer 158 is at least indirectly on 183, see fig 3, para 75) which covers the bridge electrode (158 at least indirectly covers a bottom of 183, see fig 3); 

a first gate insulating layer (fig 3, 156, para 73) which covers the semiconductor layer; 
a first gate conductor (fig 3, 157, para 58) disposed on the first gate insulating layer and which includes a first gate electrode (the portion of 157 shown in fig 3C, see para 58); 
a second gate insulating layer (fig 3, 154, para 70) which covers the first gate conductor (154 at least indirectly covers a lower surface of 157, see fig 3); 
a second gate conductor (153 is at least indirectly on 154, see fig 3, 153, para 58) disposed on the second gate insulating layer; 
an interlayer-insulating layer which covers the second gate conductor (161 at least indirectly covers the top surface of 153, see fig 3, para 77); and 
a data line (105 is at least indirectly on 161, see fig 3, para 40) disposed on the interlayer-insulating layer, 
wherein the first gate electrode is physically connected to the bridge electrode (157 is directly connected to 183, see fig 3B), 
the semiconductor layer is electrically connected to the bridge electrode (semiconductor 141, 142 and 143 is directly connected to 183, see fig 3B), and
 a capacitance exists between the data line and the bridge electrode (105 and 183 are conductors which are separated by insulator 161, see fig 3B).
Regarding claim 2, MATSUDEA discloses the organic light emitting diode display of claim 1, wherein
 the semiconductor layer includes a channel region of a driving transistor (channel region 145 of the transistor in fig 3C, see para 87) and a drain region of a third transistor (drain 143 of the transistor in fig 3B, see para 71), 

the drain region of the third transistor is electrically connected to the bridge electrode (143 is electrically connected to 183, see fig 3B).
Regarding claim 3, MATSUDEA discloses the organic light emitting diode display of claim 2, further comprising: a first gate connector (the portion of 157 shown in fig 3B, see para 58) disposed on a same layer as the first gate electrode (both portions of 157 are located on 156, see fig 3).
Regarding claim 4, MATSUDEA discloses the organic light emitting diode display of claim 3, wherein the first gate connector is physically connected to the bridge electrode through a first contact hole formed in the first gate insulating layer and the buffer layer (the portion of 157 in fig 3B is directly electrically connected to 183 by a through hole in 156 and 158, see fig 3B), and is physically connected to the semiconductor layer through a second contact hole formed in the first gate insulating layer (the portion of 157 in fig 3B is indirectly physically connected to 143 by 183 by means of the through hole in 156, see fig 3B).
Regarding claim 5, MATSUDEA discloses the organic light emitting diode display of claim 3, wherein the second gate conductor includes a storage electrode (second gate conductor 153 is an electrode in a storage capacitor, see fig 3, para 62), and
 the storage electrode overlaps the first gate electrode with the second gate insulating layer interposed therebetween (154 is between 153 and 191, see fig 3B-C) to constitute a storage capacitor (153 is part of a storage capacitor C1, see fig 3B-C, para 62).
Regarding claim 6, MATSUDEA discloses the organic light emitting diode display of claim 3, further comprising: a driving connector (fig 4B, 108, para 41) disposed on a same layer as the data line ((108 and 106 are both on 158, see fig 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDEA (US 20190027092) in view of LIUS (US 20180062105).
Regarding claim 7, MATSUDEA discloses the organic light emitting diode display of claim 6, wherein 
the first gate connector is physically connected to the bridge electrode through the first contact hole formed in the first gate insulating layer and the buffer layer (the portion of 157 in fig 3B is connected to 183 by a contact hole 173 that goes through 156 and 158, see fig 3B).
MATSUDEA fails to explicitly disclose a device wherein the first gate connector is physically connected to the driving connector through a second contact hole formed in the second gate insulating layer and the interlayer-insulating layer, and 
the driving connector is physically connected to the semiconductor layer through a third contact hole formed in the interlayer-insulating layer, the first gate insulating layer, and the second gate insulating layer.
LIUS discloses a device wherein the first gate connector (fig 6, AM3, para 86) is physically connected to the driving connector (fig 6, 642, para 86) through a second contact hole formed in the second gate insulating layer (fig 6, 608, para 85) and the interlayer-insulating layer (fig 6, 607, para 84), and 

MATSUDEA and LIUS are analogous art because they both are directed towards wiring layers for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the wiring layer configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the wiring layer configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 8, MATSUDEA discloses the organic light emitting diode display of claim 1, further comprising:
a driving voltage line (fig 3B, 108, para 59) disposed on the interlayer-insulating layer (108 is directly on 161, see fig 3B), 
wherein the driving voltage line is disposed to overlap the bridge electrode (108 and 183 overlap along a horizontal axis, see fig 3B).
MATSUDEA fails to explicitly disclose a device comprising a third gate insulating layer which covers the second gate conductor; 
a third gate conductor disposed on the third gate insulating layer; and
the interlayer-insulating layer covers the third gate conductor.
LIUS discloses a device comprising a third gate insulating layer (fig 8A, 812, para 97) which covers the second gate conductor (fig 8, G2, para 97); 
a third gate conductor (fig 8A, G3, para 97) disposed on the third gate insulating layer; and

MATSUDEA and LIUS are analogous art because they both are directed towards wiring layers for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the wiring layer configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the wiring layer configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 9, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 8.
MATSUDEA further discloses a device, wherein 
 the semiconductor layer includes a channel region of a driving transistor (channel region 145 of the transistor in fig 3C, see para 87) and a drain region of a third transistor (drain 143 of the transistor in fig 3B, see para 71), 
the channel region of the driving transistor overlaps the first gate electrode (145 overlaps 157 along a vertical axis, see fig 3C), and 
the drain region of the third transistor is electrically connected to the bridge electrode (143 is electrically connected to 183, see fig 3B).
Regarding claim 10, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUDEA further discloses a device, wherein 
the second gate conductor includes a storage electrode (second gate conductor 153 is an electrode in a storage capacitor, see fig 3, para 62), and 

Regarding claim 11, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUDEA further discloses a device, further comprising: a lower gate connector (the portion of 157 shown in fig 3B, see para 58) disposed on a same layer as the first gate electrode (both portions of 157 are located on 156, see fig 3) disposed on a same layer as the first gate electrode.
Regarding claim 12, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 11.
MATSUDEA further discloses a device, wherein the lower gate connector is physically connected to the bridge electrode through a first contact hole formed in the first gate insulating layer and the buffer layer  (the portion of 157 in fig 3B is directly electrically connected to 183 by a through hole in 156 and 158, see fig 3B), and is physically connected to the semiconductor layer through a second contact hole formed in the first gate insulating layer (the portion of 157 in fig 3B is indirectly physically connected to 143 by 183 by means of the through hole in 156, see fig 3B).
Regarding claim 13, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUDEA fails to explicitly disclose a device, further comprising: an upper gate connector disposed on a same layer as the third gate conductor.
LIUS discloses a device, further comprising: an upper gate connector (fig 8A, 848, para 97) disposed on a same layer as the third gate conductor (848 and G3 are both at least indirectly on 810, see fig 8A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the wiring layer configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 14, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 13.
MATSUDEA fails to explicitly disclose a device, wherein the upper gate connector is physically connected to the semiconductor layer through a first contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer, and
is physically connected to the bridge electrode through a second contact hole formed in the buffer layer, the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
LIUS discloses a device, wherein the upper gate connector (fig 8A, 848, para 97) is physically connected to the semiconductor layer (fig 8A, 808, para 94) through a first contact hole formed in the first gate insulating layer (fig 8A, 806, para 95), the second gate insulating layer (fig 8A, 810, para 96), and the third gate insulating layer (fig 8A, 812, para 97), and
is physically connected to the bridge electrode (fig 8A, 804, para 94) through a second contact hole formed in the buffer layer (fig 8A, 802, para 94), the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
MATSUDEA and LIUS are analogous art because they both are directed towards wiring layers for display devices and one of ordinary skill in the art would have had a reasonable expectation of success 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the wiring layer configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 15, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 11.
MATSUDEA fails to explicitly disclose a device, further comprising: 
an upper gate connector disposed on a same layer as the third gate conductor, 
wherein the lower gate connector is physically connected to the bridge electrode through a first contact hole formed in the buffer layer and the first gate insulating layer, and is physically connected to the upper gate connector through a second contact hole formed in the second gate insulating layer and the third gate insulating layer, and 
the upper gate connector is physically connected to the semiconductor through a third contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
LIUS discloses a device, further comprising: 
an upper gate connector (Fig 8A, 848, par 97) disposed on a same layer as the third gate conductor (848 and G3 are both at least indirectly on 810, see fig 8A), 
wherein the lower gate connector (fig 8A, 811, para 95) is physically connected to the bridge electrode (fig 8A, 804, para 94) through a first contact hole formed in the buffer layer (fig 8A, 802, para 94) and the first gate insulating layer (fig 8A, 806, para 95), and is physically connected to the upper gate connector through a second contact hole formed in the second gate insulating layer (fig 8A, 810, para 96) and the third gate insulating layer (fig 8A, 812, para 97), and 

MATSUDEA and LIUS are analogous art because they both are directed towards wiring layers for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the wiring layer configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the wiring layer configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811